   Case 18-00221-SMT   Doc 66    Filed 01/10/19 Entered 01/10/19 11:20:22   Desc Main
                                 Document Page 1 of 4
The document below is hereby signed.

Signed: January 10, 2019




                                  ___________________________
                                  S. Martin Teel, Jr.
                                  United States Bankruptcy Judge
                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLUMBIA

    In re                                 )
                                          )
    DORITA DIXON,                         )       Case No.18-00221
                                          )       (Chapter 13)
                       Debtor.            )
                                          )       Not for Publication in
                                          )       West’s Bankruptcy Reporter.

      MEMORANDUM AND ORDER DENYING DEBTOR’S MOTION TO REINSTATE THE
        STAY, COMPEL DOCUMENTS, AND REQUIRE STRICT PROOF OF CLAIM

         On January 4, 2019, the debtor filed a Motion for a Hearing

    to Reinstate the Stay and Compel Lender for Production of

    Documents and Strict Proof of Claim (Dkt. No. 61)(“Motion”).                The

    court will deny the motion for the following reasons.

                                              I

         To the extent that the debtor seeks to have the court vacate

    its order granting relief from the automatic stay (Dkt. No. 53,

    entered on November 14, 2018), her Motion, which is governed by

    Fed. R. Civ. P. 60 (applicable under Fed. R. Bankr. P. 9024),

    fails to set forth grounds to justify vacating the order granting

    relief from the automatic stay.           First, the debtor failed to

    oppose the motion for relief from the automatic stay.              Her
Case 18-00221-SMT   Doc 66   Filed 01/10/19 Entered 01/10/19 11:20:22   Desc Main
                             Document Page 2 of 4


failure to file her Motion until 51 days after the entry of the

lift stay order is not a pursuit of Rule 60 relief within a

reasonable period of time as required by Rule 60(c)(1).                 Second,

even if the Motion were timely, she has not shown any ground

under Rule 60 warranting granting her relief:

      •    She has not shown any “mistake, inadvertence,
           surprise, or excusable neglect” under Rule 60(b)(1)
           that would justify relief from the order.

      •    She has not laid out “newly discovered evidence
           that, with reasonable diligence, could not have
           been discovered in time to move for new trial under
           Rule 59(b)” under Rule 60(b)(2) that would justify
           vacating the order granting relief from the
           automatic stay.

      •    Finally, she has not set forth any facts
           establishing grounds under any other part of Rule
           60 for vacating the order granting relief from the
           automatic stay.

Accordingly, the court denies the debtor’s request to vacate

its order granting relief from the automatic stay.


                                      II

      To the extent that the debtor seeks an injunction against

the creditor, Wells Fargo, N.A. (“Wells Fargo”), independent of

the automatic stay, pursuant to Fed. R. Bankr. P. 7001, such

relief requires an adversary proceeding.           Pursuant to Fed. R.

Civ. P. 3 (applicable under Fed. R. Bankr. P. 7003), a party must

commence an adversary proceeding by filing a complaint with the

court.    The debtor has not filed such a complaint, and therefore

has not followed the proper procedures to pursue the relief that

                                       2
Case 18-00221-SMT   Doc 66   Filed 01/10/19 Entered 01/10/19 11:20:22   Desc Main
                             Document Page 3 of 4


she seeks.

                                      III

      The debtor also wishes to have the court require Wells Fargo

to establish the validity of its claim and its standing to pursue

the claim.   As this court found in the related adversary

proceeding (Adv. Pro. No. 18-10019), the Superior Court’s October

25, 2016 order granting Wells Fargo a judgment on its claim for

judicial foreclosure against the debtor’s real property has

adjudicated that Wells Fargo has an enforceable lien.              In any

event, the debtor has not proceeded in a procedurally correct

fashion in seeking a determination of the validity of Wells

Fargo’s claim: the Motion is not a procedurally proper objection

to Wells Fargo’s claim, accompanied by the notice of the

opportunity to the oppose the objection required by LBR 3007-1.

                                    IV

      With respect to the request for the court to compel Wells

Fargo to produce documents, there is no pending contested matter

within which she has pursued a request to produce documents that

could form the predicate for pursuing such a motion.              The debtor

could have sought discovery from Wells Fargo incident to the

litigation of the motion for relief from the automatic stay, but

she failed to defend against that motion, and it is now too late

for her to pursue discovery regarding that motion.              The debtor

has also not filed a motion under Fed. R. Bankr. P. 2004 seeking


                                       3
Case 18-00221-SMT                                                                                    Doc 66                 Filed 01/10/19 Entered 01/10/19 11:20:22   Desc Main
                                                                                                                            Document Page 4 of 4


authority to issue a subpoena to Wells Fargo for the production

of documents.                                                                             In any event, pursuant to LBR 9013-1(a), such a

motion should be filed separately from any motion to vacate the

lift stay order and from any complaint for injunctive relief.

                                                                                                                                      V

                              For all of these reasons, it is

                              ORDERED that the Motion for a Hearing to Reinstate the Stay

and Compel Lender for Production of Documents and Strict Proof of

Claim is DENIED.

                                                                                                                                                [Signed and dated above.]

Copies to: Debtor; recipients of e-notification of filings.




R:\Common\TeelSM\KLP\Vacate Order Granting Stay\Memorandum and Order Denying Motion to Reinstate Stay_Dorita Dixon v2.wpd
                                                                                                                                      4
